FILED
                              NOT FOR PUBLICATION                            DEC 9 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOGHINDER SINGH,                                  No. 12-70227

               Petitioner,                        Agency No. A095-584-627

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Joghinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538

F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

       The BIA did not abuse its discretion in denying Singh’s untimely second

motion to reopen where Singh filed the motion over four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and failed to establish prima facie eligibility

for relief, see Toufighi, 538 F.3d at 996-97. We reject Singh’s contention the BIA

failed to properly address his evidence, or otherwise abused its discretion in

considering his claims. See id. at 992 (“This Court defers to the Board’s exercise

of discretion unless it acted arbitrarily, irrationally or contrary to law.”).

       PETITION FOR REVIEW DENIED.




                                             2                                   12-70227